                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                          CR 19-53-GF-BMM

              Plaintiff,                          AMENDED ORDER

        vs.

 JAMES HARLAN GARWOOD,

              Defendant.

          Following an arraignment on July 30, 2019. IT IS HEREBY ORDERED

that:


         1.     The following schedule will govern all pretrial procedures in this case:

Trial Date:                                     Monday, September 30, 2019 at
                                                9:00 a.m.
                                                Missouri River Federal Courthouse
                                                Great Falls, Montana

Final Pretrial Conference:                      September 30, 2019 at 8:30 a.m.


Discovery deadline:                             August 2, 2019


Motions deadline (including                     August 30, 2019
motions in limine):

Plea agreement deadline
or Notice of Intent to Proceed
to Trial:                                       September 16, 2019
Jury instructions and                    September 23, 2019
trial briefs deadline:

      This schedule must be strictly adhered to by the parties.

      To efficiently prepare for trial within the times set above,

      IT IS FURTHER ORDERED:

      2.     On or before the discovery deadline set above, the government shall,

upon request of the attorneys for the defendants, provide to the defendant all

discoverable materials specified in Federal Rule of Criminal Procedure 16(a). The

government shall make specific disclosure of its intent to use any statements or

confessions made by the defendant. If defendant questions the admissibility of

such statement or confession, the hearing required by Jackson v. Denno, 378 U.S.

368 (1964), shall be held at least ten (10) days prior to trial.

      3.     The parties are under a continuing duty of disclosure and discovery of

materials set forth herein, pursuant to Federal Rule of Criminal Procedure 16(c). If

expert witnesses are engaged, the parties shall fully comply with the requirements

of Rule 16(a)(1)(E) and Rule 16(b)(1)(C), respectively. Notice of expert witness

will be filed two weeks before trial.

      4.     Motions: All pretrial motions, other than motions to enter a guilty

plea, must be filed, along with a brief in support, on or before the motions deadline

indicated above. A response brief is due on or before the response deadline

indicated above. An optional reply brief may be filed within seven (7) calendar
days of the filing date of the response brief. Parties not filing electronically must

be served with any motion.

      Suppression Motions: To facilitate hearings on suppression motions, the

parties are required to submit supporting factual documentation with motions to

suppress - e.g. affidavits, tapes, Miranda waiver forms, etc. Response briefs (and

reply briefs, if submitted) should state with particularity the factual issues

remaining in dispute for resolution at a suppression hearing.

      5.     Hearings & Oral Arguments: Parties shall provide an alphabetized

index of cases expected to be referenced, with citations, to the Court Reporter

immediately prior to any oral argument or trial.

      6.     All requests for service of subpoenas by the United States Marshal

must be no later than twenty-one (21) days before trial. Except for good cause

shown, service of subpoenas after said date is the responsibility of counsel. The

provision of Federal Rule of Criminal Procedure 17 must be complied with before

any subpoena is issued.

      7.     Calling witnesses at trial: When a witness is called to testify at trial,

counsel shall provide to the clerk of court four (4) copies of a single page

document providing the following information about the witness: 1) the full name

and current address of the witness; 2) whether the witness has given a statement

(taped), a written statement, an interview with government agents (other than an
AUSA), or grand jury testimony; 3) a brief description of the nature and substance

of the witness’s testimony; 4) a listing of each exhibit to which the witness may

refer during direct examination. See Form J, Local Rules Appendix.

       8.      Any petition for a writ of habeas corpus for testimony or prosecution,

along with a proposed order, must be filed no later than twenty-one (21) days prior

to the trial date.

       9.      The United States shall submit a trial brief when it submits jury

instructions. Defendant may submit a trial brief. All trial briefs shall include legal

authority for the party's position on all legal and evidentiary issues. All trial briefs

must be filed with the Clerk of Court and served on the other parties.

       10.     In the absence of a signed plea agreement by the date specified in

paragraph #1, the Clerk of Court will order a jury. Except for good cause shown,

no plea agreement will be considered by the Court thereafter. Late filing may

result in assessment of costs or the loss of the offense level reduction available

pursuant to U.S.S.G. '3E1.1. Plea agreements shall state clearly whether they

are made pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B) or

11(c)(1)(C).

       11.     Proposed voir dire questions shall be filed at the same time as

proposed jury instructions. A WordPerfect version of the questions shall also be e-

mailed to bmm_propord@mtd.uscourts.gov.
      12. Verdict Form: The parties shall submit a joint proposed verdict form

with the proposed jury instructions by the date indicated in Paragraph 1. If parties

are unable to agree on a verdict form, each party shall submit an individual

proposed verdict form.

      13.    JURY INSTRUCTIONS:

             (a) The parties shall jointly prepare a set of jury instructions upon

             which they agree (proposed joint instructions). These proposed jury

             instructions shall include all necessary stock criminal instructions. If

             necessary, each party may also prepare a set of proposed supplemental

             instructions if different from the agreed joint instructions. No two

             instructions shall be submitted with the same number.

             (b) Filing of Joint Proposed Jury Instructions and Joint

             Proposed Verdict Form: By the date set forth in

             paragraph 1, any party filing electronically shall (1) file

             one working copy of the Joint Proposed Jury Instructions

             and Joint Proposed Verdict Form, and (2) e-mail the

             same documents, plus a clean copy of each, to

             bmm_propord@mtd.uscourts.gov.

             (c) Electronic Filers’s Supplemental Proposed Jury

             Instructions and Separate Verdict Forms: By the date set
      forth in paragraph 1, each party shall (1) file one working

      copy of its supplemental proposed Jury Instructions,

      together with its proposed verdict form if the parties do

      not jointly propose one; and (2) e-mail the same

      documents, plus a clean copy of each, to

      bmm_propord@mtd.uscourts.gov.

      (d) Conventional Filers’s Supplemental Proposed Jury

      Instructions and Separate Verdict Forms: By the date set

      forth in paragraph 1, each party shall (1) deliver to the

      Clerk of Court in the Division of venue one working

      copy of its supplemental proposed Jury Instructions,

      together with its proposed verdict form if the parties do

      not jointly propose one; and (2) e-mail the same

      documents, plus a clean copy of each, to

      bmm_propord@mtd.uscourts.gov.

14.   FORMAT OF JURY INSTRUCTIONS

      (a)   The clean copy shall contain

                                 1)    a heading reading ?Instruction No.

                   ___@, and

                                 2)    the text of the instruction.
             (b)    The working copy shall contain

                                       (1)     a heading reading AInstruction No.

                          @,

                                       (2)     the text of the instruction,

                                       (3)     the number of the proposed joint or

                                             supplemental instruction,

                                       (4)     the legal authority for the instruction,

                          and

                                       (5)     the title of the instruction; i.e., the

                          issue of law addressed by the proposed instruction.

                          (c)    Jury instructions shall be prepared in 14-point

                    Times New Roman font.

      15.    The parties are advised that final instructions for submission to the

jury will be settled in chambers, on the record, prior to closing argument, at which

time counsel may present argument and make objections.

      16.    All instructions shall be short, concise, and understandable and neutral

statements of the law. Argumentative instructions are improper, will not be given,

and should not be submitted. The parties are strongly encouraged to submit

proposed instructions taken from the current Manual of Model Criminal Jury

Instructions for the Ninth Circuit.
      17.    The parties should also note that any modifications of instructions

from statutory authority, Ninth Circuit pattern instructions, or DeVitt and

Blackmar (or any other form instructions), must specifically state modification

made to the original form instruction and the authority supporting the modification.

      18.    Exhibit Lists, Exhibits and Witness Lists: The United States shall

use exhibit numbers 1-499 and defendants shall use 500 and up. In no event shall

two or more parties use identical exhibit numbers. The United States shall

prepare and submit their exhibits, along with exhibit lists bound in a loose leaf

binder with extended tabs to the Court three working days prior to the trial

date set in & 1. The witness lists are due to the Court three working days

prior to the trial date set in & 1 by e-mail to sara_luoma@mtd.uscourts.gov.

      19.    Jury Lists: Local Rule CR 55.1 requires the Clerk of Court to seal the

list of all trial jurors and prospective jurors called for each criminal case

immediately at the conclusion of trial. Such lists shall remain sealed unless

otherwise ordered by the Court. All juror lists retained by defense counsel shall

not be released to a defendant without express written Order of the Court, upon

formal motion.

      20.    The parties shall be prepared to use the Jury Evidence Recording

System (JERS). JERS is available through the court. It allows jurors to use a

touch-screen to see the evidence admitted at trial in the jury room during
their deliberations. Detailed information about how to use JERS, including

contact information for District personnel who can explain further, is found

on the Court's website, http://www.mtd.uscourts.gov/, under the heading

"Attorneys". Parties must contact the Clerk's office for technical assistance

for the use of JERS by the time of the final pretrial conference in the case, and

in no event, no less than two weeks before trial.

      21.   Failure to comply with any of the above requirements may subject

the non-complying party and/or its attorneys to sanctions.

      DATED this 5th day of August, 2019.
